449 F.2d 161
Wilma Joyce HARRINGTON et al., Plaintiffs,Franklin Sutton et al., Plaintiffs-Appellants,v.COLQUITT COUNTY BOARD OF EDUCATION et al., Defendants-Appellees.
No. 71-2278.
United States Court of Appeals, Fifth Circuit.
September 20, 1971.

Reuben H. Yancey, Valdosta, Ga., Frank T. Holt, Thomasville, Ga., for plaintiffs-appellants.
James C. Whelchel, Hoyt H. Whelchel, Jr., Moultrie, Ga., for defendants-appellees.
C. B. King, Elliot H. Holden, Albany, Ga., Jack Greenberg, Norman J. Chachkin, New York City, for other interested parties.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.

BY THE COURT:

1
By its Order of May 26, 1971, the district court sought to enjoin violation of its Order by "all persons who are residents of Colquitt County, Georgia". This was impermissibly broad, although the injunction against the parties is binding as well upon their "officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise." (Emphasis supplied). Rule 65(d), F.R.Civ.P. See Lance v. Plummer, 5 Cir. 1965, 353 F.2d 585, cert. den. 1966, 384 U.S. 929, 86 S. Ct. 1380, 16 L. Ed. 2d 532; reh. den. 1966, 384 U.S. 994, 86 S. Ct. 1885, 16 L. Ed. 2d 1011.


2
The May 26, 1971 Order is directed to be modified by striking the quoted language, and, as so modified, the order is affirmed.


3
Let our mandate issue immediately.